United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-1028
                                    ___________

United States of America,             *
                                      *
           Plaintiff - Appellee,      *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the District
Fernando Nambo-Barajas,               * of Minnesota.
                                      *
           Defendant - Appellant.     *
                                 ___________

                              Submitted: May 12, 2003

                                   Filed: July 31, 2003
                                    ___________

Before BOWMAN, HEANEY, and BYE, Circuit Judges.
                         ___________

BYE, Circuit Judge.

      A jury convicted Fernando Nambo-Barajas of conspiracy to distribute more
than 500 grams of a methamphetamine substance in violation of 21 U.S.C.
§§ 841(a)(1), 841(b)(1)(A) and 846. The district court1 denied Nambo-Barajas's
motions for judgment of acquittal or alternatively a new trial. The district court also
refused to grant Nambo-Barajas a 4-level minimal-role-in-the-offense downward
adjustment. Nambo-Barajas appeals his conviction and sentence, and we affirm.

      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
                                            I

      On June 5, 2002, Special Agent Enrique Vazquez of the Minnesota Bureau of
Criminal Apprehension, acting with the cooperation of a confidential informant (CI),
arranged to buy drugs from an individual known as Hilberto Maltos (later identified
as Jose Francisco Puente-Ibarra). Agent Vazquez had the CI call Puente-Ibarra and
arrange to buy three pounds of methamphetamine. The CI and Puente-Ibarra agreed
to meet at 2:00 p.m. on June 5, 2002, in the Menards parking lot in Waite Park,
Minnesota.

       Puente-Ibarra lived in a mobile home park in Avon, Minnesota, approximately
fifteen miles from Waite Park. At 12:45 p.m. on June 5, officers set up surveillance
on Puente-Ibarra's mobile home. Officer Jim Steve stationed himself along the
shoulder of nearby Interstate Highway 94 and observed Puente-Ibarra from a distance
of approximately 200 yards. He periodically used binoculars to monitor Puente-
Ibarra's residence but did so sparingly so as not to give away his identity. Another
officer watched the entrance/exit to the mobile home park and a third was stationed
outside the mobile home park to follow Puente-Ibarra if he left in a vehicle.

       Agent Vasquez and the CI arrived at the Menards parking lot around 1:00 p.m.
The CI placed a call to Puente-Ibarra's cell phone at 1:03 p.m., and Puente-Ibarra told
him he was waiting for someone to arrive with the drugs. At 1:15 p.m., Officer Steve
observed Puente-Ibarra talking to a woman outside his mobile home. After talking
to Puente-Ibarra, the woman and two children who accompanied her, got into a car
and drove out of the park. They were not followed. At 1:25 p.m., Agent Vasquez had
the CI place a second call to Puente-Ibarra's cell phone. Puente-Ibarra informed the
CI the "individuals" had just arrived and he would be leaving soon. Puente-Ibarra,
however, remained at his mobile home until 1:58 p.m., at which time he got into his
car and drove to the opposite end of the trailer park. The officers lost sight of Puente-
Ibarra for a time but knew he remained in the trailer park because they did not see him

                                          -2-
leave the park. Approximately three minutes after driving off, Puente-Ibarra returned
to his mobile home. He parked his car, sat in it for a short period of time, then got out
and looked around before entering his mobile home. Over the next 20-25 minutes,
officers observed Puente-Ibarra get into his car again, get back out of the car, look
down the street, look around, and go in and out of his mobile home several times.

       At 2:01 p.m., Agent Vasquez had the CI place a third call to Puente-Ibarra's cell
phone. Puente-Ibarra answered and said he would be leaving soon for Waite Park but
he would be driving slowly. At approximately 2:23 p.m., the CI called Puente-Ibarra
for a fourth time but no one answered.

       At approximately 2:25 p.m., Officer Steve observed Puente-Ibarra standing
next to his car which was parked adjacent to the mobile home. Steve watched as a
Hispanic male with bushy red hair approached the trailer. The red-haired man was
later identified as Nambo-Barajas. Steve testified Nambo-Barajas approached
Puente-Ibarra and spoke with him briefly. Nambo-Barajas then walked over to
Puente-Ibarra's car and got in. He remained in the car for a few moments, got out,
shook hands with Puente-Ibarra and walked away.

        Officers observing Puente-Ibarra and the mobile home park did not notice
Nambo-Barajas carrying anything when he approached Puente-Ibarra. Two of
Puente-Ibarra's next-door neighbors, however, testified they saw a "Mexican" man
with red or orange hair carrying a cardboard Budweiser Light box walk up to Puente-
Ibarra and talk to him. The witnesses, a brother and sister - John Osfalg (14) and Amy
Osfalg (23) - both have mental disabilities which made it difficult for them to testify
at trial. As a result, the district court allowed the government to develop their trial
testimony using leading questions.

      After Nambo-Barajas walked away, Puente-Ibarra got into his car and left for
Waite Park. At 2:27 p.m., while en route, Puente-Ibarra placed a call to the CI letting

                                          -3-
him know he was on his way. Puente-Ibarra arrived at the Menards parking lot at
approximately 2:43 p.m. He removed three pounds of methamphetamine from under
the front seat of his car and was arrested when he delivered it to the CI and Agent
Vasquez. Following his arrest, police searched Puente-Ibarra's vehicle and found,
among other things, an empty cardboard Budweiser Light box in the back seat.

       After arresting Puente-Ibarra, the officers returned to the Avon mobile home
park to locate the red-haired man they had observed talking with Puente-Ibarra. The
officers saw him walk out of a mobile home about three or four units down from
Puente-Ibarra's and arrested him. The man was later identified as Nambo-Barajas.
A search of Nambo-Barajas's person and his vehicle uncovered no evidence of drug
dealing.

      Puente-Ibarra was charged with various drug offenses and pleaded guilty.
Nambo-Barajas went to trial in September 2002 and was convicted on the sole count
of conspiracy to distribute an amount of methamphetamine in excess of 500 grams.
Puente-Ibarra did not testify against Nambo-Barajas or reveal his drug source.

       Following his conviction, Nambo-Barajas moved for judgment of acquittal or
a new trial arguing the evidence was insufficient to sustain the conviction, and the
district court erred by allowing the government to use leading questions on direct
examination of the Osfalgs. The motions were both denied. At sentencing, Nambo-
Barajas argued for but was refused a 4-level downward adjustment for his minimal
role in the offense. The district court sentenced him to a term of 121 months
incarceration. On appeal, Nambo-Barajas argues the district court erred by refusing
to grant either his motion for judgment of acquittal or a new trial. Nambo-Barajas
also appeals the district court's refusal to apply the 4-level role-in-the-offense
reduction.




                                        -4-
                                          II

      Nambo-Barajas argues the evidence was insufficient to support the conspiracy
conviction and the district court erred by refusing to grant his motion for judgment
of acquittal.

       We review the district court's denial of a motion for judgment of acquittal de
novo. United States v. Campa-Fabela, 210 F.3d 837, 839 (8th Cir. 2000). When
judgment of acquittal is sought on the basis of insufficiency of the evidence we view
the evidence in the light most favorable to the verdict and give the government the
benefit of all reasonable inferences that can logically be drawn from the evidence.
United States v. James, 172 F.3d 588, 591 (8th Cir. 1999) (citations omitted). The
verdict must be upheld if "there is an interpretation of the evidence that would allow
a reasonable-minded jury to find the defendant[] guilty beyond a reasonable doubt."
United States v. Vig, 167 F.3d 443, 445 (8th Cir. 1999). We will not lightly overturn
the jury's verdict, United States v. Gillings, 156 F.3d 857, 860 (8th Cir. 1998), and
"[r]eversal is appropriate only where a reasonable jury could not have found all the
elements of the offense beyond a reasonable doubt." United States v. Armstrong, 253
F.3d 335, 336 (8th Cir. 2001).

       To convict a defendant of conspiracy to distribute methamphetamine, the
government must prove beyond a reasonable doubt 1) the existence of an agreement
to achieve some illegal purpose, 2) the defendant's knowledge of the agreement, and
3) the defendant's knowing participation in the conspiracy. United States v. Cruz,
285 F.3d 692, 700 (8th Cir. 2002). "Either direct or circumstantial evidence can
provide the basis for a conviction." United States v. Jiminez-Perez, 238 F.3d 970,
973 (8th Cir. 2001). Indeed, evidence in a conspiracy case will more often be
circumstantial due to an illegal conspiracy's "necessary aspect of secrecy." United
States v. Gooden, 892 F.2d 725, 729 (8th Cir. 1989).



                                         -5-
      Nambo argues the evidence against him was weak, unreliable and
circumstantial. Our review of the record satisfies us that the government's evidence,
while not overwhelming, was sufficient to sustain the jury's verdict.

       Puente-Ibarra had a 2:00 p.m. appointment to sell drugs, and despite four phone
calls from the CI he did not leave his mobile home until almost 2:30 p.m. Puente-
Ibarra appeared to be anxiously waiting for something or someone and told the CI he
was waiting for the drugs to be delivered. Almost immediately after his contact with
Nambo-Barajas, Puente-Ibarra left for Waite Park and arrived with three pounds of
methamphetamine. Additionally, the Osfalgs observed Nambo-Barajas carrying a
cardboard Budweiser Light box as he approached Puente-Ibarra, and the officers
observed him briefly enter Puente-Ibarra's car. Following Puente-Ibarra's arrest, an
empty Budweiser Light box was found in the back seat of his car.

      None of this evidence directly proves Puente-Ibarra and Nambo-Barajas were
engaged in a conspiracy to distribute methamphetamine. But it is not unreasonable
to conclude Nambo-Barajas was Puente-Ibarra's source for the drugs. While there
could be some other explanation for what occurred, a reasonable jury could conclude
beyond a reasonable doubt a conspiracy existed between Puente-Ibarra and Nambo-
Barajas. Accordingly, we affirm the district court's denial of the motion for judgment
of acquittal.

       Nambo-Barajas next argues the district court erred by refusing to grant a new
trial based upon insufficiency of the evidence.

       This court will reverse a district court's denial of a motion for new trial if the
district court abused its discretion. United States v. Robbins, 21 F.3d 297, 299 (8th
Cir. 1994); United States v. McBride, 862 F.2d 1316, 1319 (8th Cir. 1988).




                                          -6-
      An abuse of discretion occurs when a relevant factor that should have
      been given significant weight is not considered, when an irrelevant or
      improper factor is considered and given significant weight, or when all
      proper and no improper factors are considered, but the court in weighing
      those factors commits a clear error of judgment.

United States v. Kramer, 827 F.2d 1174, 1179 (8th Cir. 1987).

        The trial court "has wide discretion in deciding whether to grant a new trial in
the interest of justice," but the authority to set aside a jury verdict and grant a new
trial "should be exercised sparingly and with caution." United States v. Lincoln, 630
F.2d 1313, 1319 (8th Cir. 1980).

       The district court may grant a motion for a new trial "if the interests of justice
so require." Fed. R. Crim. P. 33. When a defendant moves for a new trial arguing the
verdict is contrary to the weight of the evidence, the district court should grant the
motion only if

      the evidence weighs heavily enough against the verdict that a
      miscarriage of justice may have occurred . . . . In making this
      determination, the court need not view the evidence in the light most
      favorable to the government, but may instead weigh the evidence and
      evaluate for itself the credibility of the witnesses.

United States v. Lacey, 219 F.3d 779, 783-84 (8th Cir. 2000).

       If, "despite the abstract sufficiency of the evidence to sustain the verdict, the
evidence preponderates sufficiently heavily against the verdict that a serious
miscarriage of justice may have occurred, [the district court] may set aside the verdict,
grant a new trial, and submit the issues for determination by another jury." Lincoln,
630 F.2d at 1319.



                                          -7-
       Most of Nambo-Barajas's arguments in favor of a new trial are the same as
those advanced in support of the motion for judgment of acquittal. To the extent the
arguments overlap, we affirm the district court's denial of Nambo-Barajas's new trial
motion. One additional argument, however, involves the district court's reference to
a booking photograph of Nambo-Barajas not admitted into evidence at trial. By
referring to the photograph, Nambo-Barajas contends the district court improperly
went outside the record to deny his motion for new trial.

       The district court's order denying the motion for new trial addresses Nambo-
Barajas's attack on the credibility of the Osfalgs' testimony. The order discusses the
difficulties the Osfalgs had testifying at trial but nonetheless concludes their
testimony was credible. For example, the district court noted the Osfalgs testified
about a "Mexican" man with red or orange hair who lived in the trailer park; a fact
they were unlikely to fabricate. Nambo-Barajas, however, had done away with his
colorful locks before trial, so the district court referred to the booking photograph to
show that the Osfalgs' testimony was consistent with Nambo-Barajas's appearance at
the time of the drug sale. In doing so, the district court did not introduce anything
into the trial not already in evidence. The Osfalgs and police had all testified to
Nambo-Barajas's appearance on the date of the offense. Thus, the district court
committed no error when it noted the Osfalgs' testimony about the red-haired man
was supported by the booking photograph.

       Nambo-Barajas's final argument in support of a new trial focuses on the district
court's decision to allow the government to conduct its direct examination of the
Osfalgs using leading questions.

      Leading questions are generally prohibited during direct examination, "except
as necessary to develop the witness' testimony." Fed. R. Evid. 611(c). "The use of
leading questions is a matter left to the discretion of the district court," United States
v. Butler, 56 F.3d 941, 943 (8th Cir. 1995), because "the trial court is in a better

                                           -8-
position than this court to determine the emotional condition and forthrightness of the
witness and the need for counsel to use leading questions to develop the witness's
testimony." United States v. Goodlow, 105 F.3d 1203, 1207-08 (8th Cir. 1997)
(citation omitted).

       Our review of the record indicates the district court did not abuse its discretion
in allowing the use of leading questions. Indeed, many of the questions Nambo-
Barajas cites as improper were not leading at all. We find nothing in the examination
of the Osfalgs to suggest the government's questioning resulted in false or inaccurate
testimony.

       Nambo-Barajas next points to meetings between the prosecutor and the Osfalgs
prior to their appearances in court, and suggests their testimony was tainted by
improper government coaching. Meeting with a witness before trial, by itself,
suggests no impropriety. Furthermore, the pretrial meetings were covered by Nambo-
Barajas during cross-examination and the jury was free to consider their impact on
the Osfalgs' credibility. Accordingly, the district court's denial of Nambo-Barajas's
motion for a new trial is affirmed.

       Finally, Nambo-Barajas argues the district court erred by refusing to grant a 4-
level downward adjustment for his minimal role in the offense.

       Application of the sentencing guidelines is reviewed de novo, but factual
determinations are reviewed for clear error. United States v. Moore, 242 F.3d 1080,
1081 (8th Cir. 2001). Whether a defendant qualifies for a role reduction is a question
of fact. United States v. Surratt, 172 F.3d 559, 567 (8th Cir. 1999). The sentencing
guidelines provide for a reduction of between two and four levels to reflect a
defendant's mitigating role in the offense. U.S.S.G. § 3B1.2 (1999). A defendant's
role in the offense is measured by the relevant conduct for which he is held
responsible. United States v. McCarthy, 97 F.3d 1562, 1574 (8th Cir. 1996) ("Once

                                          -9-
a defendant's relevant conduct for sentencing purposes has been determined, that
same relevant conduct is used not only in determining the defendant's base offense
level but also for any role in the offense adjustments made pursuant to Chapter 3 of
the Guidelines."); see also United States v. Ramos-Torres, 187 F.3d 909, 915 (8th Cir.
1999) ("The propriety of a downward adjustment is determined by comparing the acts
of each participant in relation to the relevant conduct for which the participant is held
accountable and by measuring each participant's individual acts and relative
culpability against the elements of the offense.") (citation omitted).

         A four-level reduction for minimal participation, pursuant to U.S.S.G.
§ 3B1.2(a), applies to defendants who are "plainly among the least culpable of those
involved in the conduct of a group." U.S.S.G. § 3B1.2, cmt. 4. The role reduction
for minimal participation was intended to be used infrequently, and should be
reserved for cases where the defendant does not know or understand the scope of the
illegal enterprise or where the defendant's involvement was insignificant. Id.; United
States v. O'Dell, 204 F.3d 829, 837 (8th Cir. 2000). The defendant bears the burden
of proving the reduction applies. See United States v. Thompson, 60 F.3d 514, 517
(8th Cir. 1995).

       The facts show Nambo-Barajas was an integral part of the conspiracy. Puente-
Ibarra would have been unable to deliver the drugs if Nambo-Barajas had not first
supplied them. Nambo-Barajas's conduct is different from Puente-Ibarra's but cannot
be described as minimal in comparison. The district court's findings of fact are not
clearly erroneous and we affirm the sentence.

                                           III

      The judgment and sentence of the district court are affirmed.




                                          -10-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -11-